                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE

 ODOM CONSTRUCTION SYSTEMS, LLC,      )
                                      )
            Plaintiff,                )
                                      )
 v.                                   )                 No.: 3:18-cv-116-TAV-HBG
                                      )
 FRAMECO, INC.,                       )
 a/k/a FRAMECO FRAMING, INC.,         )
 a/k/a METAL FRAMING INDUSTRIES, LLC, )
                                      )
            Defendants.               )


                        MEMORANDUM OPINION AND ORDER

          This case is before the Court on the motion to dismiss filed by defendant FrameCo,

 Inc. [Doc. 7]. The parties have filed their respective memorandums in support, opposition,

 and reply [Docs. 8, 12, 14]. For the reasons explained below, defendant’s motion will be

 denied.

 I.       Background

          Joshua Mensinger, who is not a party to this action, began working for plaintiff

 Odom Construction Systems, LLC on January 4, 2016. The next day Mensinger signed a

 confidentiality agreement [Doc. 1-1, at 25], the terms of which established a continuing

 obligation for him to keep certain information confidential [Id.]. The relevant portions of

 the agreement concern financial information such as “reports including job cost reports or

 any information that reveal the financial status of the company” and development of a

 “panel and truss system that is confidential both in its development and implementation”

 [Id.].



Case 3:18-cv-00116-TAV-HBG Document 19 Filed 11/29/18 Page 1 of 6 PageID #: 139
        Plaintiff employed Mensinger until he resigned in April 2017. Then he began to

 work for another company, Jobsite Steel Manufacturing, LLC,1 who, along with plaintiff

 (and defendant), submitted a bid for the Regas Square Project in Knoxville, Tennessee [Id.

 at 26]. In August 2017, Mensinger left Jobsite Steel and began working for defendant

 FrameCo [Id.]. Shortly after Mensinger’s departure, plaintiff learned that defendant was

 likely to win the bid for the Regas Square Project [Id. at 27]. Plaintiff alleges that

 Mensinger’s misuse of its confidential information, while he was employed by defendant,

 caused it to lose its bid on the Regas Square project [Id.].

        This case arises out of those events. As relevant here, plaintiff contends that

 defendant induced Mensinger to breach the confidentiality agreement, in order to help

 defendant secure its bid for the Regas Square Project [Id. at 26]. The six-count, amended

 complaint asserts various claims and theories of liability. Defendant has moved to dismiss:

 count six, a claim for procurement of breach of contract, on the basis that the confidentiality

 agreement was not a valid contract; and count four, which asserts respondeat superior, on

 the basis that this is not a standalone claim, but rather a theory of liability on which recovery

 can rest for other standalone claims [Doc. 7].

        Both of defendant’s arguments fail. Although defendant is correct that respondeat

 superior is not a standalone claim, the text and structure of plaintiff’s so-called “claim” of

 respondeat superior is best understood as simply an alternative basis of liability for its



        1
          Jobsite Steel is the plaintiff in a substantially similar case pending in this Court, which
 has been designated as related by Magistrate Judge H. Bruce Guyton [Doc. 6].
                                                    2



Case 3:18-cv-00116-TAV-HBG Document 19 Filed 11/29/18 Page 2 of 6 PageID #: 140
 otherwise properly stated claims. And plaintiff has alleged facts that, taken as true, are

 sufficient to state a claim for procurement of breach of contract under Tennessee law.

 II.    Legal Standard

        Federal Rule of Civil Procedure 8(a) sets out a liberal pleading standard. To survive

 a motion to dismiss, a complaint needs only a “short and plain statement of the claim

 showing that the pleader is entitled to relief, ‘in order to give [the opposing party] fair

 notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp. v.

 Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).

 Detailed factual allegations are not required, but a party’s “obligation to provide the

 ‘grounds’” of his relief “requires more than labels and conclusions.” Id. “[A] formulaic

 recitation of the elements of a cause of action will not do.” Ashcroft v. Iqbal, 556 U.S. 662,

 678 (2009).

        In deciding a Rule 12(b)(6) motion to dismiss, a court must construe the complaint

 in the light most favorable to the plaintiff and determine whether the complaint contains

 “enough facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at

 570. “A claim has facial plausibility when the plaintiff pleads the factual content that

 allows the court to draw the reasonable inference that the defendant is liable for the

 misconduct alleged.” Iqbal, 556 U.S. at 678. “Determining whether a complaint states a

 plausible claim for relief will . . . be a context-specific task that requires the reviewing court

 to draw on its judicial experience and common sense.” Id. at 679.




                                                 3



Case 3:18-cv-00116-TAV-HBG Document 19 Filed 11/29/18 Page 3 of 6 PageID #: 141
 III.   Analysis

        Defendant has moved to dismiss: count four, for liability based on respondeat

 superior, and count seven, for procurement of breach of contract [Doc. 7]. Each will be

 addressed in turn. Because none of defendant’s arguments is meritorious, the motion will

 be denied.

        A.      Respondeat Superior

        Plaintiff’s “claim” of respondeat superior will not be dismissed, despite defendant’s

 argument that respondeat superior is not an “actual cause of action upon which relief can

 be based” [Doc. 8]. Respondeat superior is a doctrine used to hold employers vicariously

 liable for the torts of their employees while acting within the scope of their employment.

 See, e.g., Willis v. Settle, 162 S.W.3d 169, 182–83 (Tenn. Ct. App. 2004) (explaining law

 of respondeat superior in Tennessee). Although respondeat superior is not a standalone

 cause of action, plaintiffs often plead it separately to clarify the different theories of liability

 and recovery sought. See Stewart v. Deutsch Bank Nat’l Trust Co., No. 3:08-CV-475, 2010

 WL 4004670, at *9, ns. 2–3 (E.D. Tenn. Oct. 12, 2010). That is the case here, where the

 amended complaint states that “FrameCo . . . is liable for the action of Mensinger under

 the doctrine of respondeat superior,” and incorporates by reference the other pleaded claims

 [Doc. 1-1, at 30, 31]. Based on the allegations in the complaint, plaintiffs are entitled to

 proceed on this theory of liability. Defendant’s motion to dismiss on this basis is therefore

 denied.




                                                  4



Case 3:18-cv-00116-TAV-HBG Document 19 Filed 11/29/18 Page 4 of 6 PageID #: 142
        B.     Procurement of Breach of Contract

        Plaintiff’s claim for procurement of breach of contract will also not be dismissed.

 For this claim survive a 12(b)(6) motion, the plaintiff must allege sufficient facts in the

 complaint to show: (1) the existence of an enforceable contract; (2) the defendant must

 have knowledge of the existence of the contract; (3) there must have been an intention to

 induce its breach; (4) the defendant must have acted maliciously; (5) there must be breach

 of the contract; (6) the acts complained of must be the proximate cause of the breach of

 contract; and (7) there must have been damages resulting from the breach of contract. See

 Bristol Preservation, LLC v. IGC-Bristol, LLC, No. 2:16-CV-360, 2017 WL 2773663, at

 *6 (E.D. Tenn. June 26, 2017) (citing Myers v. Pickering Firm, Inc., 959 S.W.2d 152, 158

 (Tenn. Ct. App. 1997)).

        Defendant’s argument rests on the first element: it contends that this claim should

 be dismissed because plaintiff has not pleaded sufficient facts to establish the existence of

 an enforceable contract [Doc. 8, at 3–5]. But that is not so. Contrary to defendant’s

 argument, plaintiff’s allegations are sufficient to show that there was consideration for the

 confidentiality agreement. Plaintiff has alleged that Mensinger signed the confidentiality

 agreement during his second day on the job [Doc. 1, at 25]. From that allegation it is

 reasonable to infer that Mensinger’s signing of the confidentiality agreement—which was

 essentially contemporaneous with the beginning of his employment—was a condition of

 his employment. Under that view of the facts, which the posture of this case requires,

 classic quid pro quo consideration is present here: Mensinger got a job, and plaintiff got

                                              5



Case 3:18-cv-00116-TAV-HBG Document 19 Filed 11/29/18 Page 5 of 6 PageID #: 143
 an assurance of confidentiality. For that reason, plaintiff’s allegations are sufficient to clear

 the Rule 12(b)(6) hurdle, and therefore defendant’s motion to dismiss on this ground will

 be denied.

 IV.    Conclusion

        For the reasons stated in this opinion, defendant’s motion to dismiss [Doc. 7] is

 hereby DENIED.

        IT IS SO ORDERED.


                                      s/ Thomas A. Varlan
                                      CHIEF UNITED STATES DISTRICT JUDGE




                                                6



Case 3:18-cv-00116-TAV-HBG Document 19 Filed 11/29/18 Page 6 of 6 PageID #: 144
